Case 2:21-cv-03621 Document 1-9 Filed 04/28/21 Page 1 of 3 Page ID #:64




                         EXHIBIT 9
      Case 2:21-cv-03621 Document 1-9 Filed 04/28/21 Page 2 of 3 Page ID #:65




Rimôn Law
Attn. Mark Lee
2029 Century Park East, Suite 400N
Los Angeles, CA 90067

BY EMAIL:        mark.lee@rimonlaw.com



RE:              JOCELYN BUNDY v. NIRVANA, L.L.C. ET AL. ||!CEASE & DESIST
                 REPLY TO YOUR EMAIL/LETTER DATED MARCH 12, 2021 (RECEIVED MARCH 16, 2021)



                                                                                                  March 24, 2021



Dear Mr. Lee,

It appears from your last letter that you are misreading or misunderstanding my previous letters as well as
the draft Complaint attached thereto.

I believe that it is clear from those documents that my client is not basing her copyright infringement claim
on the U.R.A.A., but on governing precedent in the Ninth Circuit, which you continue to ignore. Under that
precedent, the Upper Hell illustration never fell into the public domain and is protected under 17 U.S.C. §
303(a).

To the extent that your client is alleging public domain status of the work, I merely pointed out, for the sake
of argument, that, even if the illustration had fallen into the public domain for non-compliance with U.S.
formalities – which we refute –!any public domain theory still lacks merit, because copyright in it would have
long been restored.

Also, insofar as the burden of proof regarding the absence of a simultaneous U.S. publication of the
illustration in 1949 would be on my client in such a scenario – which it is not "!she could, in fact, deliver such
proof.

Further, under the same hypothesis, I do not see on what basis your client believes that it would qualify as
a reliance party in the sense of 17 U.S.C. §104(A). Here also, the burden of proving reliance status would be
on your client, who did not even exist yet as a legal entity in 1996 when copyright would have been restored,
and who demonstrably did not rely on any alleged public domain status of the illustration when it started
using the image in 1997, but on false claims of authorship and ownership. This is sufficiently evidenced by



                          MODO LAW, P.C. • 4218 Via Padova • Claremont, CA 91711
                                +1 424-832-6118 • inge.debruyn@modo-law.com
                                              www.modo-law.com
    Case 2:21-cv-03621 Document 1-9 Filed 04/28/21 Page 3 of 3 Page ID #:66

                                                                                                   Page |2


statements made by your client’s officers, agents, and counsel in the Marc Jacobs action and by the false
copyright notices affixed to the illustration throughout the years by the band and people acting on its behalf.

Moreover, I also have reason to believe that, long after January 1, 1995, your client has made warranties,
promises, or guarantees to third parties that it owns the copyright in the Upper Hell illustration and/or that
their use of the image would not infringe on anyone’s copyright. Had your client actually relied on the alleged
former public domain yet long restored copyright status of the illustration, it would have known better than
to offer such warranties.

Finally, no hypothetical former U.S. public domain status would shield your client from liability for its
infringing activities in all other countries that are members of the Berne Convention and where copyright
formalities have long been abolished. While your client’s wrongful conduct in those countries was also part
of our request to cease and desist, it remains substantially unaddressed.

Please be advised that I am currently revising the draft Complaint to specifically include your client’s
infringements abroad, which seem to be concentrated in the U.K. and Germany. We will be asking the U.S.
District Court to exercise jurisdiction over those claims as well, pursuant to London Film Productions v.
Intercontinental Comm., 580 F. Supp. 47 (S.D.N.Y. 1984) and Armstrong v. Virgin Records, Ltd., 91 F. Supp. 2d
628, 637 (S.D.N.Y. 2000). Therefore, you may wish to also review your client’s liability under U.K. and German
copyright laws and under the national laws of any other countries in which your client is selling or licensing
these products. I believe that you will find that the illustration is still very much protected by copyright in
nearly all of these countries.

As a repeat note, I would also appreciate it if we could move this matter forward based on legal principles
rather than intimidation. Thank you.


All rights reserved.

Sincerely,




Inge De Bruyn




                         MODO LAW, P.C. • 4218 Via Padova • Claremont, CA 91711
                               +1 424-832-6118 • inge.debruyn@modo-law.com
                                             www.modo-law.com
